DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser et al (2018/0244288).
	Regarding applicant claim 1, Glaser discloses a vehicular device comprising: 
an eye opening degree determiner configured to determine a driver eye opening 5degree; a line-of-sight movement determiner configured to determine frequency of a driver line-of-sight movement; an operation determiner configured to determine a driver operation state for a driving operation instrument ([0044] “alertness module which may include visual characteristics observable form images of the driver of reduced alertness levels such as longer blink duration, slow eyelid movement, smaller degree of eye opening or even closed eyes”);  
10a deviation determiner configured to determine a possibility that a driving state of a subject vehicle driver deviates from a safe driving state based on a determination 
15a vehicle inside notification controller configured to perform a notification operation for a vehicle inside ([0045] “triggering a series of alerts of drowsiness to a multi-alert module”; [0053]); and 
a vehicle outside notification controller configured to perform a notification operation for a vehicle outside, wherein 20on a condition that a value indicating the possibility that the driving state of the subject vehicle driver deviates from the safe driving state exceeds a first determination value, the vehicle inside notification controller is configured to perform the notification operation for notifying the vehicle inside that the value exceeds the first determination, and on a condition that the value indicating the possibility that the driving state of the 25subject vehicle driver deviates from the safe driving state exceeds a second determination value higher than the first determination value ([0057] “drowsiness detector is coupled via the vehicle data bus to the ON-STAR telematics, the infotainment and power train control allowing for control signals to be sent for passive, interactive, and external assists to be generated that employ these devices in the various assists”), 
the vehicle outside notification controller is configured to perform the notification operation for notifying the vehicle outside that the value exceeds the second determination value ([0060] “once high levels of driver drowsiness are detected, a 

Regarding applicant claim 2, Glaser discloses further comprising: an information reception determiner configured to determine whether to receive safe driving deviation information from the vehicle outside, 23Attorney Docket No.: 4041 J-003814-US-CO wherein the vehicle inside notification controller is configured to perform a notification operation for notifying the vehicle inside of a possibility that a driving state of another vehicle driver deviates from the safe driving state on a condition of receiving the safe driving deviation 5information from the vehicle outside ([0060] “a notification could be sent to a second party”).
Regarding applicant claim 3, Glaser discloses wherein the operation determiner is configured to determine the driver operation state for the driving operation instrument based on at least one of a driver reaction speed for the driving 10operation instrument or a driver operation amount for the driving operation instrument ([0029] “sensor array may also include certain additional sensors that may provide vehicle speed”).
Regarding applicant claim 4, Glaser discloses wherein the operation determiner is configured to determine the driver operation state for the driving operation instrument by comparing a measurement value obtained by measuring at 15least one of the driver reaction speed for the driving operation instrument or the driver operation amount for the driving operation instrument with a normal state value in a driver normal state ([0049] “vehicle speed parameters so as to make it more difficult for the driver to maintain a constant rate of speed”).
Regarding applicant claim 5, Glaser discloses wherein 20the operation determiner is configured to learn the normal state value ([0040] “set-ups including defaults and personalization”).
Regarding applicant claim 6, Glaser discloses wherein the deviation determiner is configured to determine the possibility that the driving state of the subject vehicle driver deviates from the safe driving state based on the 25determination result in each of a plurality of determination periods ([0058] “recognize to take responsive actions within a particular time period”).
Regarding applicant claim 7, Glaser discloses wherein the deviation determiner is configured to determine the possibility that the driving state of the subject vehicle driver deviates from the safe driving state based on the 30determination result in each of the plurality of determination periods that has a different period length ([0058] “recognize to take responsive actions within a particular time period”).
Regarding applicant claim 8, Glaser discloses further comprising: an air conditioning controller configured to perform an air conditioning control by an air conditioning system, wherein 5the air conditioning controller is configured to perform the air conditioning control on a condition that the possibility that the driving state of the subject vehicle driver deviates from the safe driving state exceeds an air conditioning determination value ([0055] “air conditioning HVAC module”).
Regarding applicant claim 9, Glaser discloses further comprising: 10a safe traveling controller configured to perform a safe traveling control by a safe traveling system, wherein the safe traveling controller is configured to perform the safe traveling control on a condition that the possibility that the driving state of the subject vehicle driver safe traveling determination value ([0038] “detecting and monitoring the driver for drowsiness when appropriate thresholds are reached; and a later stage of the vehicle arousal system for alerting the driver of drowsiness by multitude alert types and initiating an arousal mechanism comprising of passive, non-passive and external assists to lessen or remedy the driver drowsiness”).

Regarding applicant claim 10, Glaser discloses a computer readable non-transitory storage medium storing a computer program configured to cause a vehicular device: 
an eye opening degree determiner configured to determine a driver eye opening 5degree; a line-of-sight movement determiner configured to determine frequency of a driver line-of-sight movement; an operation determiner configured to determine a driver operation state for a driving operation instrument ([0044] “alertness module which may include visual characteristics observable form images of the driver of reduced alertness levels such as longer blink duration, slow eyelid movement, smaller degree of eye opening or even closed eyes”);  
10a deviation determiner configured to determine a possibility that a driving state of a subject vehicle driver deviates from a safe driving state based on a determination result of the driver eye opening degree, a determination result of the frequency of the driver line-of-sight movement, a determination result of the driver operation state for the driving operation instrument ([0045] “triggering mechanism may include a feedback path that once the threshold of threshold module 235 has been met”);  
15a vehicle inside notification controller configured to perform a notification operation for a vehicle inside ([0045] “triggering a series of alerts of drowsiness to a multi-alert module”; [0053]); and 
a vehicle outside notification controller configured to perform a notification operation for a vehicle outside, wherein 20on a condition that a value indicating the possibility that the driving state of the subject vehicle driver deviates from the safe driving state exceeds a first determination value, the vehicle inside notification controller is configured to perform the notification operation for notifying the vehicle inside that the value exceeds the first determination, and on a condition that the value indicating the possibility that the driving state of the 25subject vehicle driver deviates from the safe driving state exceeds a second determination value higher than the first determination value ([0057] “drowsiness detector is coupled via the vehicle data bus to the ON-STAR telematics, the infotainment and power train control allowing for control signals to be sent for passive, interactive, and external assists to be generated that employ these devices in the various assists”), 
the vehicle outside notification controller is configured to perform the notification operation for notifying the vehicle outside that the value exceeds the second determination value ([0060] “once high levels of driver drowsiness are detected, a notification could be sent to a second party or parties such as family, friends, a telematics-based operator, and/or fleet operator”).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661